Title: From Thomas Jefferson to Andrew Gregg, 23 April 1808
From: Jefferson, Thomas
To: Gregg, Andrew


                  
                     Dear Sir 
                     
                     Washington Apr. 23. 08.
                  
                  The copy of the law of Pensylvania permitting the passage of the Western road through that state which was sent me by Govr. Mckean cannot now be found in our offices, and mr Hoge’s notification that there would be legal opposition to the carrying it otherwise than through Washington renders me very anxious to see the law, and be satisfied that I did not misunderstand it, before I suffer any more money to be expended on a route which we may be obliged to abandon altogether. can yourself or any of your colleagues furnish me with a sight of the act, or of a copy the proceedings of the last session of the legislature, by which an endeavor was made to obtain some declaration of what had been their intentions in the act. these not having been communicated to me, I had doubted if they had passed. your assistance herein will greatly oblige me. I salute you with friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               